Case 16-10964-1-rel                             Doc 19         Filed 10/30/19 Entered 10/30/19 14:55:01     Desc Main
                                                               Document     Page 1 of 5
                                                                          


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________

In Re:
              Stanley Lawrence DiStefano, Jr.,                                           Case No. 16-10694
                                                                                         Chapter 7
                              Debtor.
________________________________________

                                                               DECISION AND ORDER
              Stanley Lawrence DiStefano, Jr. (“DiStefano” or “Debtor”) objects to Endurance

American Insurance Company’s (“Endurance” or “Creditor”) claim. The Court held a hearing

on the objection January 9, 2019 and took the matter under advisement on August 9, 2019. The

Court has jurisdiction pursuant to 28 U.S.C. §§ 157(a), (b)(1), (b)(2)(A), and (b)(2)(B).

              Endurance filed a claim for $1,769,317 flowing from an indemnification agreement (“the

Agreement”) dated September 22, 2011. (Claim 13-1.) The Debtor argues that the claim is

flawed because Endurance paid certain creditors barred by the statute of limitations, charged

unauthorized or unreasonable attorneys’ fees, and failed to retrieve and liquidate equipment

purloined by another indemnitor. DiStefano also states that the Court should estimate the

recovery of a state court action assigned to Endurance and withhold any action pending decisions

on Debtor Laurie Todd’s objection to Endurance’s claim and multiple cases in state court.

              Endurance responds that the Debtor offers nothing indicating a lack of good faith as

required by Section 4.3 of the Agreement1 and its request for attorneys’ fees is not based on its



1
    Paragraph 4.3 of the Agreement states:
           PAYMENTS - In the event of any Loss by Surety, the Principal and each of the other Indemnitors
           agree to immediately reimburse Surety for any and all payments made by Surety, plus interest from
           the date of Surety’s payment at the rate of 9% per annum or the maximum rate allowable by law,
           whichever is less. In any accounting among Surety and the Principal and any of the other
           Indemnitors or in any claim or suit by Surety against Principal or any of the other Indemnitors with
           respect to a Loss, the vouchers or other evidence of any Loss payments made by Surety shall be
           prima facie evidence of the fact and amount of the Principal’s and each of the other Indemnitors’
           liability to Surety for such Loss; and Surety shall be entitled to reimbursement for all disbursements

                                                                         1

Case 16-10964-1-rel                             Doc 19         Filed 10/30/19 Entered 10/30/19 14:55:01    Desc Main
                                                               Document     Page 2 of 5
                                                                          


secured claim pursuant to 11 U.S.C. § 506(b). Rather, the fees are related to its unsecured claim,

not prohibited by § 502, and are reasonable. Additionally, Endurance states that nothing in law

or the Agreement requires it to pursue the allegedly misappropriated equipment. Further,

Endurance asserts that estimating the Court of Claims lawsuit is improper because it is intangible

and impossible to assess. Although Laurie Todd claims she did not sign the Agreement, the

Creditor contends that Section 6.7 of the Agreement binds the other indemnitors.2 Endurance

concludes that no basis exists for further delay and its claim should be allowed as filed.

              After lengthy arguments, the Court indicated its inclination to overrule the objection and

does so now for the reasons stated on the record at the hearing on January 9, 2019 and those

summarized here.

              I.             Paying Time Barred Claims

              At the hearing, Debtor’s counsel conceded that bad faith, not mere negligence, would

have to be shown for the Debtor to prevail on this issue. Counsel requested limited discovery

and the opportunity to depose Endurance to explore the bad faith question. The Court agreed to

the request and entered an interim order providing that relief on January 31, 2019. For whatever

reason, the Debtor decided against trying to establish Endurance’s alleged bad faith through


          made in good faith under the belief that Surety is, was, or might be liable for the sums and amounts
          so disbursed or that it was necessary or expedient to make such disbursements, whether or not such
          liability, necessity or expediency actually existed.
2
  Section 6.7 of the Agreement provides:
          INVALIDITY - Invalidity of any provisions of this Agreement shall not render the other provisions hereof
          invalid. In case any of the parties mentioned in this Agreement fail to execute the same, or in case the
          execution hereof by any of the parties be defective or invalid for any reason, such failure, defect or
          invalidity shall not affect the validity of this Agreement or the liability hereunder of the Principal and any
          of the other Indemnitors executing the same, but the Principal and each and every other Indemnitor so
          executing shall be and remain fully bound and liable hereunder to the same extent as if such failure, defect
          or invalidity had not existed. The Principal and each of the other Indemnitors agree to execute promptly
          any documentation necessary to cure any such failure, defect or invalidity. It is understood and agreed by
          the Principal and each of the other Indemnitors that the rights, powers, and remedies given Surety under
          this Agreement shall be and are in addition to, and not in lieu of, any and all other rights, powers, and
          remedies which Surety may have or acquire against the Principal and each of the other Indemnitors or
          others, whether by the terms of any Other Agreement or by operation of law or otherwise.

                                                                         2

Case 16-10964-1-rel                             Doc 19         Filed 10/30/19 Entered 10/30/19 14:55:01   Desc Main
                                                               Document     Page 3 of 5
                                                                          


discovery. At the parties’ request on August 9, 2019, the Court vacated the interim order for

limited discovery and the matter became fully submitted. Thus, with no evidence establishing

the necessary bad faith, there is no basis to reduce Endurance’s claim on this ground.

              II.            Attorneys’ Fees

              Endurance’s position is sound. The Debtor misconstrues Endurance’s stance on the

requested fees. The requested fees relate to Endurance’s unsecured claim, thus § 506(b) is not

implicated. As the Creditor points out, while unmatured interest is prohibited by § 502, “the

Code does not prohibit an unsecured creditor from collecting post-petition attorneys’ fees

pursuant to an otherwise enforceable pre-petition contract of indemnity.” Ogle v. Fidelity &

Deposit Co., 586 F.3d 143, 145 (2d Cir. 2009), cert. denied, 559 U.S. 1092 (2010). Additionally,

the fees are reasonable in scope and amount. Creditor counsel has vigorously represented its

client against multiple defendants and debtors in various locations in state and federal court

involving numerous hearings, briefings, and appeals. The Creditor’s attorneys’ hourly rates are

considerably less than Debtor’s counsel’s rates, thus benefitting both Endurance and DiStefano.

Also, since the Debtor did not establish bad faith, the attorneys’ fees are not subject to reduction

on that ground. The fees are allowed.

              III.           Estimating the Court of Claims Action

              The Debtor requests that the Court estimate, pursuant to 11 U.S.C. § 502(c), the value of

a New York State Court of Claims action and apply that amount against Endurance’s claim.3

However, Endurance’s claim is neither contingent nor unliquidated; there is no basis to invoke §

502(c). In any event, the Court of Claims has decided the case. In a decision dated July 3, 2019


3
    Section 502(c) provides in relevant part:
           There shall be estimated for purpose of allowance under this section-
           (1) Any contingent or unliquidated claim, the fixing or liquidation of which, as the case may be, would
               unduly delay the administration of the case; . . . .

                                                                         3

Case 16-10964-1-rel                             Doc 19         Filed 10/30/19 Entered 10/30/19 14:55:01   Desc Main
                                                               Document     Page 4 of 5
                                                                          


and filed August 29, 2019, Green Island Contracting, LLC was awarded $37,881.24, a fraction of

the original demand. 4 This Court finds it inappropriate to speculate about the Court of Claims

decision since both parties may appeal that ruling. Nevertheless, Endurance has a claim that will

only be paid once. If Endurance is paid from that action during the Debtor’s bankruptcy, its

claim will be reduced proportionately. On the other hand, if the chapter 7 pays off Endurance

first, any award from the Court of Claims will go back to Green Island.

              IV.            Delaying a Decision on the Claim Objection

              The Debtor advances inconsistent positions on when this Court should decide this claim

objection. The Debtor is the moving party but his own submissions request that this Court defer

and let the New York State Supreme Court determine his liability to Endurance. Flying in the

face of his filings, the Debtor filed a letter on August 2, 2019 requesting “that the matter may be

considered fully submitted for the Court’s determination . . . .” This letter seems to conclusively

abandon any request to delay a decision on this matter. However, to the extent the Debtor still

argues that the Court should delay and defer to the state court, the objection to Endurance’s

claim is ripe here after briefing and argument. This case has been subjected to innumerable

delays, some unavoidable, some not. It is ironic that the Debtor who filed this objection now

requests that it be put into stasis. The Debtor simply cannot have it both ways. Additionally, as

Endurance points out, the bankruptcy specific issues raised here will not be addressed in state

court. The Court declines to delay any further.





4
 In his Reply Affidavit sworn to on October 9, 2018 and filed on October 10, 2018, regarding the Court of Claims
action, DiStefano states, “I am informed and believe from my own knowledge of the case, that if largely successful
and with the accrual of many years’ statutory interest, the recovery for Green Island would easily exceed
$1,000,000.” (ECF No. 308-2 ¶ 18.)

                                                                         4

Case 16-10964-1-rel       Doc 19    Filed 10/30/19 Entered 10/30/19 14:55:01              Desc Main
                                    Document     Page 5 of 5
                                                  


       V.       Liability of Laurie Todd

       The Debtor raises the specter of Ms. Todd’s alleged defense to the Agreement and its

effect on the Debtor and other indemnitors. As indicated earlier, Section 6.7 of the Agreement

eliminates any safe harbor for the other indemnitors in the event of a problem with one of the

indemnitor’s liability. Thus, any issue regarding Ms. Todd’s liability does not affect the

Debtor’s liability under the Agreement.

       VI.      Failure to Retrieve Collateral

       The Debtor argues that Endurance’s claim should be reduced because Endurance failed to

retrieve certain property taken by another indemnitor. As the Creditor highlights, it has no

obligation under the Agreement to retrieve anything. This Court agrees and thus, Endurance’s

claim stands.

                                           CONCLUSION

       For all of the above reasons, as well as all of the reasons stated on the record at the

hearing on January 9, 2019, the objection is overruled and Endurance’s claim is allowed as filed.

It is SO ORDERED.

Dated: October 30, 2019                                       /s/ Robert E. Littlefield, Jr.
       Albany, New York                                       Robert E. Littlefield, Jr.
                                                              United States Bankruptcy Judge




                                                 5

